DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “a substrate for crystal growth, and has a curvature radius R [m] and a thickness ts [m] satisfying 5.0 N/mm2 < in the following formula: =(Ef x tf2) x 103/(6 x (1-vf) x R x ts), wherein Ef [GPa] represents the Young's modulus of a film to be grown by crystal growth, vf represents the Poisson's ratio of the film to be grown by crystal growth, and tf [m] represents the thickness of the film to be grown by crystal growth.” The claim is indefinite because there are too many unknown variables to determine the scope of the claim. For example, it is unclear if a ScAlMgO4 substrate having a thickness of 400 m and a curvature radius of 10 m is within the claimed range because the variables for the grown film are unknown because the grown film can be made of any material or any thickness. For the purposes of expediating examination, any ScAlMgO4 substrate would read on the claimed limitation because the grown film can be any material and any thickness to satisfy the claimed formula. The same argument applies to claim 3, 4, 6 and 7, which recites the same limitation. The examiner recommends reciting a defined range for the curvature radius because the claim will be indefinite because the claim is for a substrate, not the combination of the substrate and the grown film and the intended grown film can have any thickness; therefore, the curvature radius range is undefined. Applicant’s table 2 is evidenced that range of curvature can vary greater even for a GaN film based on the thickness of the GaN film.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP 2017-119597), an English abstract and computer translation (CT) is provided, in view of Fukuda et al (JP 2018-150198), an English Abstract and Computer translation (CT2) is provided.
Fukuda teaches a ScAlMgO4 single crystal using a CZ method and an oxygen concentration in the atmosphere is 0% (CT [0001]-[0018], [0014] explicitly teaches 0% oxygen and [0017] teaches a nitrogen only atmosphere).
Fukuda does not explicitly teach a crystal oxygen concentration of 57 atom% or less and 56 atom% or greater as measured by inductively coupled plasma atomic emission spectroscopy analysis. However, this feature would be inherent because applicant teaches the claimed oxygen concentration is obtained by a crystal pulling method in an atmosphere having an oxygen concentration of 0.1 volume% or less, and Fukuda teaches an atmosphere of 0% oxygen. In the alternative, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fukuda et al by having a crystal oxygen concentration of 57 atom% or less or greater than 56% as measured by inductively coupled plasma atomic emission because changes in concentration are prima facie obvious (MPEP 2144.05) and Fukuda teaches the crystal composition may deviate from the stoichiometric ratio of 4 (CT [0006]). It is also noted that Fukuda teaches the melt starting composition is adjusted to pull at ScAlMgO4 crystal having a stoichiometric ratio of 4 and the melt is replenished if the composition deviates to satisfy the stoichiometric ratio of 4 (CT [0010]), which satisfies the claimed composition, and as discussed would read on a 57% atomic ratio rounded to the nearest hundredth. Furthermore, the composition of the melt can be adjusted to achieve a different oxygen concentration if a composition that is not stoichiometric is desired by applicant to achieve a desired oxygen concentration.
Fukuda (‘597) does not teach a curvature radius R [m] and a thickness ts [m] satisfying 5.0 N/mm2 < in the following formula: =(Ef x tf2) x 103/(6 x (1-vf) x R x ts), wherein Ef [GPa] represents the Young's modulus of a film to be grown by crystal growth, vf represents the Poisson's ratio of the film to be grown by crystal growth, and tf [m] represents the thickness of the film to be grown by crystal growth. As discussed above, this limitation is indefinite.
In a method of making ScAlMgO-4 single crystal wafers, Fukuda et al (‘198) teaches a single crystal ScAlMgO-4 having a radius of curvature of more than 10 m, and grown using a Czochralski crystal growth method in O2 atmosphere of 0.1-5.0%, and a temperature gradient of 1.5-5.0 °C/mm (CT2 [0006]-[0023]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Fukuda et al also teaches the single crystal was cut and polished into a wafer shape (CT2 [0025]-[0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fukuda by growing a single crystal ScAlMgO-4 having a radius of curvature of more than 10 m, as taught by Fukuda et al, to produce a substrate suitable for LEDs (CT2 [0034]).
The combination of Fukuda (‘597) and Fukuda et al (‘198) does not explicitly teach a thickness of 300-400 m, however Fukuda et al teaches the single crystal was cut and polished into a wafer shape (CT2 [0025]-[0034]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fukuda (‘597) and Fukuda et al (‘198) by cutting a wafer with a thickness of 300-400 m to produce a wafer with sufficient thickness suitable for device manufacturing and use a seed crystal. Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.04).
In regards to the claimed formula for the radius of curvature, the combination of Fukuda (‘597) and Fukuda et al (‘198) teaches a radius of curvature of more than 10 m; therefore there exists a combination of thickness and material for the grown layer that would satisfy the claimed relationship for a ScAlMgO-4 having a radius of curvature of 10m and a thickness of 300-400 m.
Referring to claim 3, this limitation merely recites an intended use of the substrate, and does not require a GaN film. The substrate taught by the combination of Fukuda and Fukuda et al is capable of having a GaN film grown thereon with a desired thickness; therefore, meets the claimed limitation.

Response to Arguments
Applicant’s arguments, see page 11, filed 08/23/2022, with respect to the rejection of claims 4 and 6 have been fully considered and are persuasive.  The rejection of claims 4 and 6 has been withdrawn. 

Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the 35 U.S.C. 112(b) regarding the formula of claim 1 is noted but not found persuasive. As discussed above, the claim remains indefinite because the range for the radius of curvature is indefinite because the radius of curvature is based on an undefined film with an undefined thickness. For example, a GaN with a thickness of 10 nm will produce a different range for an acceptable radius of curvature than a AlN with a thickness of 100 nm etc. 
Applicant’s argument that the claimed oxygen concentration is not inherent is noted but not found persuasive. The examiner based the inherency on applicant’s own teaching used to produce the claimed crystal by growth in an oxygen atmosphere of less than 0.1%, which is taught by the prior art; therefore the examiner maintains that a similar method of growth would produce a product with similar properties, such as an oxygen concentration.
Applicant’s argument regarding the claimed thickness is noted but not found persuasive. As discussed above, the prior art teaches slicing a wafer from the crystal; therefore, the claimed thickness would have been obvious to one of ordinary skill in the art at the time of filing to produce a wafer with a suitable thickness.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714